Title: To George Washington from Henry Knox, 26 March 1787
From: Knox, Henry
To: Washington, George



New-York 26th March 1787

I have attended my dear Sir to your request respecting the Chevalier D’anterroches, and the following sketch is the result.
He is the son of a general officer in the french service old and infirm; His uncle is the bishop of Condon, rich, and miserly; besides which he is a relation of the Marquis de la Fayette—In the early part of his Life his father designed him for the church, and forced him to enter on studies necessary for the profession—As this business was his horror, he fled to England and enlisted as a soldier, but afterwards became an officer, by what means does, not appear, but he came out to Canada with Genl

Burgoyne in the year 1776 or 1777, and was taken prisoner at Saratoga. On information that France had decidedly espoused the Cause of America he left the Service of England—whether he refused to be exchanged, resigned, or the precise means of leaving the british Service I cannot ascertain.
Some four or five years ago, he was at Chatham, Morris County, in the house of a Mr Pool, where he fell sick—Mr Pool is a shoemaker, his daughter was extremely attentive to the sick chevalier, who testified his gratitude on his recovery by marrying her—Two or three children are the fruits of the Marriage. He lives on a small farm near Elizabeth Town, and is in great distress but is in constant expectation of being releived by his relations. His character is unexceptionable, and he is spoken of as a deserving man.
My own opinion is that nothing would more effectually please him than placing him in the french service—But his Wife and children seems to be an insuperable bar to that idea—perhaps were you to write to the Marquis de la Fayette a letter calculated for him to show to the persons of influence, the poor chevalier might obtain some office in the customs, in the islands, or vice consul of some of these states by which he might maintain his family—I know of nothing in the gift of the United States at present which would releive him—were it practicable for him to enter the service in a military line, the payments are so defective that his family would starve.
The Courts of justice are sitting in Massachusetts for the trial of the rebels—Commissioners are appointed to accompany the Courts to pardon any they may think proper, probably before trial. I am my dear Sir Your respectfully affectionate friend and very humble Servt

H. Knox

